Case 2:20-cv-02360-RFB-BNW Document 1-2 Filed 12/31/20 Page 1 of 5
                                                        Electronically Filed
                                                        10/16/2020 11:12 AM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                                                     CASE NO: A-20-823175-C
                                                              Department 26




                        Case Number: A-20-823175-C
Case 2:20-cv-02360-RFB-BNW Document 1-2 Filed 12/31/20 Page 2 of 5
Case 2:20-cv-02360-RFB-BNW Document 1-2 Filed 12/31/20 Page 3 of 5
Case 2:20-cv-02360-RFB-BNW Document 1-2 Filed 12/31/20 Page 4 of 5
Case 2:20-cv-02360-RFB-BNW Document 1-2 Filed 12/31/20 Page 5 of 5
